Citation Nr: 1129681	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for cause of the Veteran's death.

2.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 RO rating decision.  

The appellant requested a hearing in her November 2006 VA Form 9.  The hearing was scheduled in March 2007, but the hearing was postponed at her request.  Another hearing was scheduled for June 2007.  She requested that the hearing be cancelled.  Another hearing was scheduled in March 2008, but she cancelled this.  Another hearing was scheduled in September 2008, but she failed to report for the hearing.  

To the extent that the appellant has not appeared for several scheduled hearings and has no pending request for another, the Board must assume that her initial request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  The Veteran died in October 2001, at the age of 53.  According to the death certificate, the cause of death was hypoxic respiratory failure, alveolar hemorrhage, bone marrow transplant and acute myelogenous leukemia.  

2.  During the Veteran's lifetime, service connection was established for pruritis evaluated at a noncompensable level (no percent disabling).  

3.  The Veteran is shown to have exhibited persistent findings of pruritus and increased lymphocytes during his period of active service that as likely as not are shown to be causally linked to the acute myelogenous leukemia that ultimately led his death.

4.  To the extent that DIC benefits based on service connection for cause of the Veteran's death are payable, the appellant's basic eligibility to receive DEA benefits is met.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt of the appellant, the Veteran's disability manifested by acute myelogenous leukemia is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The disability manifested by acute myelogenous leukemia either caused or played a material or substantial role in producing the Veteran's demise.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

3.  The appellant is eligible for to receive DEA benefits under 38 U.S.C. Chapter 35 by law.  38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  

VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claims has been accomplished.

II.  Legal Criteria and Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Moreover, service connection may be granted for certain chronic diseases (i.e., leukemia) if such disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.

It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R.
§ 3.312(b), (c).

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran died in October 2001 at the age of 53 due to hypoxic respiratory failure, alveolar hemorrhage, bone marrow transplant, and acute myelogenous leukemia.  (See Death Certificate dated in October 2001).

The appellant is claimed that the Veteran died as the result of disease related to Agent Orange exposure.  She asserts that the Veteran's acute myelogenous leukemia would have developed into chronic lymphocytic leukemia had he lived longer.  

In the alternative, the appellant asserts that the Veteran's acute myelogenous leukemia was related to his service-connected pruritis or to lymphocytes that were diagnosed in service.

The service treatment records reflected that the Veteran was treated for chronic pruritis (of unknown etiology) in service.  The separation examination also noted chronic pruritis.  In addition, the service treatment records showed findings of persistent pruritus and unexplained lymphocytosis since his return from the Republic of Vietnam.  A March 1970 treatment record noted that a bone marrow examination was normal, and there was no increase in lymphocytes. 

Shortly after discharge from service, the RO granted service connection for chronic pruritis in a May 1971 RO decision. 

In January 2000, the Veteran was diagnosed with acute myelogenous leukemia (AML).  

A private physician, Dr. M., opined in a submitted statement that it was as likely as not that the conditions of pruritis and the increase of lymphocytes noted in his service treatment records could have been the early signs of acute myelogenous leukemia, which caused the Veteran's death.  The physician appears to have reviewed pertinent service treatment records before providing his opinion.  

An opinion by a VA physician was obtained in September 2007.  The physician reviewed the Veteran's claims file before providing his opinion and then opined that it was less likely than not that the inservice chronic pruritis and/or lymphocytosis led to the development of a disorder that contributed materially in producing or accelerating the Veteran's death.  

The physician noted that a medical textbook stated that it was usually not possible to identify a cause for development of acute myelocytic leukemia either as inherited through disposition to disease or as consequence of environmental exposure.  

The physician also explained that anteceding hematologic disorders have about 30 percent risk of evolving into acute myelogenous leukemia.  The textbook also was noted to mention that myeloproliferative disorders such as P. vera, essential thrombocythemia, and myeloid metapalasia with myelofibrosis also had a low, but increased risk of leukemia.  

The VA physician further concluded that, as pruritis was a very common complaint, there was no evidence showing that this complaint was related to leukemia.  

With regards to lymphocytosis, the service treatment records show that it was proven to be a benign condition since the examination of the bone marrow disclosed normal bone marrow; specifically, there were no increased lymphocytes.  The physician found that the Veteran's acute leukemia was completely unrelated to his previous complaints.  

The Veteran died from acute myelogenous leukemia and this fact is not disputed.  The issue before the Board is whether his acute myelogenous leukemia is related to the Veteran's service or to his service-connected disability.

In March 2011, the Board requested an opinion as to the cause of the Veteran's death.  After reviewing the claims file, the physician stated that, unless interim medical information was made available, it was not possible to render an "at least as likely as not" association between the demonstrated pruritis and lymphocytosis and the development of AML.  The reviewing physician explained that the absence of records from 1970 to 2000 made it was difficult to assess the correlation between the two without speculation.  

The medical reviewer further explained that, while lymphocytosis and pruritis are manifestations of AML, they are also very non-specific symptoms of multiple benign conditions including transient, self-limiting infections and run-of-the-mill non-specific itching.  

The physician opined that it was unclear whether the Veteran's AML arose from symptoms in service or due to the multiple other explanations for the presentations of lymphocytosis and pruritis, given the time lag between the onset of the disease and the initial manifestations, and lack of medical documentation.  

The physician did not provide an opinion as to whether there was a causal link between exposure to Agent Orange and the Veteran's development of AML.

The Board notes that there is medical evidence that is both for and against the appellant's claim in this case.  

The evidence in favor of the claim consists of statements dated in June 2007 from a private physician who treated the Veteran for acute myelogenous leukemia and opined, in essence, that the presence of pruritis and increase of lymphocytes during service could have been early signs of acute myelogenous leukemia.  

The medical evidence against the claim consists of a September 2007 VA medical opinion that concluded that it was less likely as not that the inservice pruritis and lymphocytosis led to the development of disability or disorder that contributed materially or accelerate the process of the Veteran's death.  

The opinion offered by a physician in March 2011 appears to be against the claim, but the examiner also appears to say that he would be resorting to speculation if he provided an opinion.

Several considerations must be addressed in cases where there are competent but conflicting medical opinions.

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board is aware that the Court has recently held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical 
opinion."  

In this regard, the Court in Nieves did not find such a review of medical records in the claims file to be irrelevant in terms of determining the probative value of an opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Rather, the Court clarified that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  

There are other means by which a private physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the fact that an opinion is relatively speculative in nature also limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Moreover, the fact that a Veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

After review of the evidence as a whole, the Board finds the medical evidence to be in relative equipoise in showing that the Veteran's acute myelogenous leukemia as likely as not is causally related to the documented manifestations and largely unexplained manifestations exhibited by the Veteran during service.   

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board finds that, as there is an approximate balance of positive and negative evidence in this case, the claim should be granted.

Further, as service connection for the cause of the Veteran's death is granted, the criteria for basic eligibility for DEA under Chapter 35, Title 38, United States Code, have been met.  

Accordingly, in resolving all reasonable doubt in favor of the appellant, service connection for cause of Veteran's death is granted.


ORDER

DIC based on service connection for the cause of the Veteran's death is granted.

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


